In re John L. Sullivan applying for Motion To Remand For Hearing on Motion For New Trial and Memorandum Exhibits and Affidavits in Support Thereof from Orleans Parish, Criminal District Court, No. 276-394, Section “G”.
Defendant’s Motion to Remand is granted. This case is remanded to the district court for an evidentiary hearing limited to the questions of whether the state suppressed exculpatory and material discrepancies in the initial description of both perpetrators given by Stephanie Lowery to the police and recorded in the report of officers Miller and Lecesne, and whether defendant’s trial attorney rendered ineffective assistance of counsel at the sentencing stage of the proceedings.